IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41348

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 681
                                                 )
       Plaintiff-Respondent,                     )     Filed: August 20, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
ANTONIO MARREAL JONES,                           )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of two and one-half years, for procurement of
       prostitution, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                  and GRATON, Judge

PER CURIAM
       Antonio Marreal Jones pled guilty to procurement of prostitution. I.C. §§ 18-5602, 18-
5613. In exchange for his guilty plea, additional charges were dismissed. The district court
sentenced Jones to a unified term of ten years, with a minimum period of confinement of two and
one-half years. Jones filed an I.C.R. 35 motion for reduction of his sentence, which the district
court denied. Jones appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-



                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Jones’s judgment of conviction and sentence are affirmed.




                                                   2